 


 HR 3044 ENR: To approve the transfer of Yellow Creek Port properties in Iuka, Mississippi.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3044 
 
AN ACT 
To approve the transfer of Yellow Creek Port properties in Iuka, Mississippi. 
 
 
1.TRANSFER OF YELLOW CREEK PORT PROPERTIESIn accordance with section 4(k) of the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831c(k)), Congress approves the conveyance by the Tennessee Valley Authority, on behalf of the United States, to the State of Mississippi of the Yellow Creek Port properties owned by the United States and in the custody of the Authority at Iuka, Mississippi, as of the date of enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
